Citation Nr: 1644424	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  16-30 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an apportionment of the Veteran's disability compensation.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1969 to March 1971.  The Appellant in this case is the Veteran's former spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2016 decision by a Department of Veterans Affairs (VA) Regional Office (RO) which denied the Appellant's claim for an apportionment of the Veteran's disability compensation.

A claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102 (2015).  See also 38 C.F.R. §§ 20.500-20.504 (2015).  The term "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant. 3 8 C.F.R. 
 § 20.3(p).  Under the applicable regulations, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the record reflects the Appellant submitted a timely Notice of Disagreement (NOD) to the April 2016 apportionment decision in May 2016.  Although the RO acknowledged receipt of the NOD, it does not appear a formal Statement of the Case (SOC) has been promulgated on this matter.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court Appeals for Veterans Claims (Court) held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued.  (Emphasis added).

Accordingly, the case is REMANDED for the following action:

Provide a Statement of the Case (SOC) as to the issue of entitlement to an apportionment of the Veteran's disability compensation.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issue.

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




